SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

913
CA 14-00987
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


EDWARD MELIA, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

ZENHIRE, INC., ROBERT H. FRITZINGER AND
DEBORAH FRITZINGER, DEFENDANTS-APPELLANTS.
(APPEAL NO. 3.)


BLAIR & ROACH LLP, TONAWANDA (DAVID L. ROACH OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

SANDERS & SANDERS, CHEEKTOWAGA (HARVEY PHILIP SANDERS OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered February 13, 2014. The judgment awarded
plaintiff money damages.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the amended
decision at Supreme Court.




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court